Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle Doerrler on 21 June 2021.

The application has been amended as follows: 
In claim 1, line 16, “the first optical junction and the second optical junction” has been changed to --- a first optical junction and a second optical junction---.
In claim 5, line 1, “claim 0” has been changed to ---claim 4---.
In claim 12, line 1, “claim 0” has been changed to ---claim 11---.
	In claim 15, line 1, “claim 0” has been changed to ---claim 14---.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Meli et al. (U.S. Patent Application Pub. 2007/0212063) teaches in FIG. 2 wavelength division multiplexing QKD channel with OSC channel. However, Meli et al. fails to teach time division multiplexing the OSC channel and the OKD channel.
Choi et al. (U.S. Patent Application Pub. 2014/0341575) teaches in FIG. 4 multiplexing data and quantum channels. However, Choi et al. fails to teach time division multiplexing the data channel and the quantum channel.
Nweke et al. (Nweke et al., "EDFA bypass and filtering architecture enabling QKD+WDM coexistence on mid-span amplified links", IEEE 2006, cited in IDS filed 9 April 2020) teaches in FIG. 1 wavelength division multiplexing QKD channel and data channels with amplified section and bypass section between band demultiplexer and band multiplexer. However, Nweke et al. fails to teach a non-optical section between the band demultiplexer and the band multiplexer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031.  The examiner can normally be reached on M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl22 June 2021




/SHI K LI/Primary Examiner, Art Unit 2637